IN THE SUPREME COURT OF TENNESSEE
                                  AT NASHVILLE
                                         October 2, 2002 Session

                 STATE OF TENNESSEE v. PAUL DENNIS REID, JR.

                              Appeal from the Court of Criminal Appeals
                                Criminal Court for Davidson County
                              No. 97-C-1834 Cheryl Blackburn, Judge


                     No. M1999-00803-SC-DDT-DD - Filed November 26, 2002



ADOLPHO A. BIRCH, JR., J., concurring and dissenting.

        I concur with the majority’s opinion affirming the conviction of the defendant. With regard
to the imposition of the death sentences in this case, however, I cannot agree. My concerns, as
expressed below, pertain to my continued dismay with the comparative proportionality review
protocol imposed by the majority.

         In accordance with my previous dissents, I maintain that the comparative proportionality
review process applied by this Court fails because it does not protect defendants from the arbitrary
and disproportionate imposition of the death penalty. See, e.g., State v. Austin, –S.W.3d–, (Tenn.
2002) (Birch, J., concurring and dissenting); State v. Godsey, 60 S.W.3d 759, 793 (Tenn. 2001)
(Birch, J., concurring and dissenting); State v. Bane, 57 S.W.3d 411, 431 (Tenn. 2001) (Birch, J.,
concurring and dissenting); State v. Chalmers, 28 S.W.3d 913, 923 (Tenn. 2000) (Birch, J.,
concurring and dissenting); State v. Keen, 31 S.W.3d 196, 234 (Tenn. 2000) (Birch, J., dissenting).
In this context, this case is not distinguishable from those listed.

        I have grave concerns, as expressed in the aforementioned dissents, about the comparative
proportionality review protocol employed by the majority in capital cases. There has, in my opinion,
been no meaningful effort to address and rectify these concerns. This lack of effort, in combination
with my strongly held conviction that the Court is not properly fulfilling its statutory obligation to
determine whether “the sentence of death is excessive or disproportionate to the penalty imposed in
similar cases,”1 causes me to respectfully disagree with the decision to affirm the death penalty
imposed in this case. Accordingly, I would reverse the sentences of death and remand the case for
re-sentencing.

                                                            _________________________________
                                                            ADOLPHO A. BIRCH, JR.

       1
           Tenn. Cod e Ann. § 39-13-206 (c)(1)(D) (2001).